 
LIMITED LIABILITY COMPANY AGREEMENT
OF
BOWERMAN HOLDINGS, LLC


A California Limited Liability Company



--------------------------------------------------------------------------------

THE MEMBERSHIP INTERESTS DESCRIBED HEREIN HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES
LAWS, IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION AND QUALIFICATION
PROVISIONS OF THOSE LAWS.  SUCH MEMBERSHIP INTERESTS MAY NOT BE OFFERED FOR
SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR
UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH
QUALIFICATION AND REGISTRATION IS NOT REQUIRED.  ANY TRANSFER OF THE MEMBERSHIP
INTERESTS DESCRIBED HEREIN IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND
CONDITIONS SET FORTH HEREIN.

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


OPERATING AGREEMENT
OF
BOWERMAN HOLDINGS, LLC
A California Limited Liability Company
 
This Operating Agreement of BOWERMAN HOLDINGS, LLC (this “Agreement”) is entered
into as of December 4, 2009 (the “Effective Date”) by TRINITY ALPS RESOURCES,
INC., a Nevada domestic corporation (“Trinity Alps”), AMERICAN SIERRA GOLD
CORP., a Nevada domestic corporation (“American Sierra”), and the Manager
identified in Section 2.8 below (whether one or more, hereinafter referred to as
the “Manager”), with respect to the limited liability company identified in
Section 2.2 below. Trinity and American Sierra may sometimes be collectively
referred to hereinafter as the “Initial Members” or singly as an “Initial
Member.” The Members and the Manager may be sometimes collectively referred to
hereinafter as the “Parties” and individually as a “Party.”


A.           Pursuant to the terms and conditions of that certain Joint Venture
Agreement, dated October 19, 2009, entered into by the Members identified above
(the “Initial Agreement”), the Members have formed a California limited
liability company (as identified below) under the Beverly-Killea Limited
Liability Company Act, for purposes of developing and operating the Claims (as
defined below).


B.           As a condition precedent to Trinity Alps’ agreement to form the
Company and perform certain other obligations, American Sierra paid Trinity Alps
a non-refundable and non-contingent Signing Fee (as defined in the Initial
Agreement), issued certain of its common stock to Trinity Alps and granted to
Trinity Alps certain warrants to purchase additional shares of its common stock.


C.           Trinity Alps and American Sierra also entered into that certain
Voting Agreement, dated as of December 4, 2009 (the “Voting Agreement”),
relating to certain voting rights associated with the Company and other
entities.


D.           Concurrently herewith, Trinity Alps and American Sierra are forming
a separate California limited liability company to exploit, develop and operate
Claims (the “Operating Company”).


E.           The Members enter into this Operating Agreement in order to provide
for the governance of the Company and the conduct of its business and to specify
their relative rights and obligations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual promises
and covenants set forth below, the Parties, each intending to be legally bound,
covenant and agree as follows:



 
 

--------------------------------------------------------------------------------

 

1.0          DEFINITIONS


The following capitalized terms used in this Agreement shall have the meanings
specified in this article or elsewhere in this Agreement and when not so defined
shall have the meanings set forth in California Corporations Code section 17001:


1.1           “Act” means the Beverly-Killea Limited Liability Company Act
(California Corporations Code sections 17000-17705), including amendments from
time to time and any successor acts or provisions.


1.2           “Affiliate” of a Member means any Person directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with a Member. The term "control" (including the terms "controlled by"
and "under common control with") means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through membership, ownership of voting securities, by
contract, or otherwise.


1.3           “Agreement” means this Operating Agreement, as originally executed
and as amended from time to time.


1.4           “Articles of Organization” is defined in California Corporations
Code section 17001(b), as applied to this Company.


1.5           “Assignee” means a Person who has acquired a Member's Economic
Interest in the Company, by way of a Transfer in accordance with the terms of
this Agreement, but who has not become a Member.


1.6           “Assigning Member” means a Member who by means of a Transfer has
transferred an Economic Interest in the Company to an Assignee.


1.7           “Capital Account” means, as to any Member, a separate account
maintained and adjusted in accordance with Section 3.3 below.


1.8           “Capital Contribution” means, with respect to any Member, the
amount of money and/or the Fair Market Value of other assets and/or the agreed
value of services contributed to the Company (as a Capital Contribution),
whether as an initial contribution or an additional contribution required by
this Agreement, in consideration of the Membership Interest held by such
Member.  Loans to the Company shall not be deemed Capital Contributions.


1.9           “Capital Event” means a sale or disposition of any of the
Company's capital assets, the receipt of insurance and other proceeds derived
from the involuntary conversion of Company property, the receipt of proceeds
from a refinancing of Company property, or a similar event with respect to
Company property or assets.


1.10         “Claims” means the mining claims described in Exhibit A attached
hereto, and any and all rights, duties, obligations, and other items incidental
and/or ancillary thereto.
 
 
2

--------------------------------------------------------------------------------

 

1.11         “Code” or “IRC” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor acts or provisions.




1.12         “Company” means the limited liability company named in Section 2.2
of this Agreement.


1.13         “Economic Interest” means a Person's right to share in the income,
gains, losses, deductions, credit or similar items of, and to receive
distributions from, the Company, but does not include any other rights of a
Member, including, without limitation, the right to Vote or to participate in
management.


1.14         “Encumber” means the act of creating or purporting to create an
Encumbrance, whether or not perfected under applicable law.


1.15         “Encumbrance” means, with respect to any Membership Interest, or
any element thereof, a mortgage, pledge, security interest, lien, assignment as
security, proxy coupled with an interest (other than as contemplated in this
Agreement), option, or preferential right to purchase.


1.16         “Fair Market Value” means the cash price that a willing buyer would
pay to a willing seller when neither is acting under compulsion and when both
have reasonable knowledge of the relevant facts on the date of the event that
triggered the need for the fair market value determination (“Valuation Date”).
The Parties having a direct financial interest in the outcome of that
determination (the “Interested Parties) shall mutually agree on the Fair Market
Value. If the Interested Parties cannot agree on Fair Market Value within thirty
(30) days of the Valuation Date, then the Fair Market Value shall be determined
by an appraisal performed by an independent, duly licensed appraiser experienced
in appraising the type of property being appraised, who shall be selected by the
mutual consent of all the Interested Parties.


1.17         “Initial Members” means those Persons whose names are set forth in
the introductory paragraph of this Agreement.


1.18         “Involuntary Transfer” means, with respect to any Membership
Interest, or any element thereof, any Transfer or Encumbrance pursuant to court
order, foreclosure of a security interest, execution of a judgment or other
legal process, by operation of law or otherwise, including a purported transfer
to or from a trustee in bankruptcy, receiver or assignee for the benefit of
creditors.


1.19         “Involuntary Withdrawal” means, with respect to any Member or the
Manager, the occurrence of any of the following events:  (i) the Member or
Manager makes an assignment for the benefit of creditors; (ii) the member or
Manager files a voluntary petition in bankruptcy; (iii) the Member or Manager is
adjudicated bankrupt or insolvent or there is entered against the Member or
manager an order for relief in any bankruptcy or insolvency proceeding; (iv) the
member or Manager files a petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation; (v) the member of Manager seeks, consents to or
acquiesces in the appointment of a trustee or receiver for, or liquidation of
the Member or Manager or of all or any substantial part of such Member’s or
Manager’s properties; (vi) the Member or Manager files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against the Member or Manager in any proceeding described in clauses (i)
through (v) hereof; (vii) any proceeding against the Member or Manager seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation, continues for 120 days
after the commencement thereof, or the appointment of a trustee, receiver or
liquidator for the Member or Manager or all or any substantial part of the
Member’s or Manager’s properties without the Member’s or Manager’s agreement or
acquiescence, which appointment is not vacated or stayed for 120 days or, if
stayed, for 120 days after expiration of the stay during which period the
appointment is not vacated; (viii) if the Member or Manager is a corporation,
the dissolution of the corporation or the revocation of its charter; or (ix)
breach of this Agreement by the member or Manager.

 
3

--------------------------------------------------------------------------------

 
 
1.20         “Member” means an Initial Member or a Person who otherwise acquires
a Membership Interest, as permitted under this Agreement, and who remains a
Member.


1.21         “Membership Interest” means a Member’s entire interest in the
Company (including, without limitation, the Member’s Economic Interest and
voting rights).


1.22         “Notice” means a written notice required or permitted under this
Agreement and conforming to the provisions of Section 11.1.


1.23         “Person” means a natural person, partnership, limited partnership,
trust, estate, association, corporation, limited liability company, or other
entity, whether domestic or foreign.


1.24         “Profits and Losses” means, for each fiscal year or other period
specified in this Agreement, an amount equal to the Company's taxable income or
loss for such year or period, determined in accordance with IRC section 703(a),
as such section may be amended from time to time, and including corresponding
provisions of applicable successor acts or sections thereof.


1.25         “Regulations” (or “Reg.”) means the income tax regulations
promulgated by the United States Department of the Treasury and published in the
Federal Register for the purpose of interpreting and applying the provisions of
the IRC, as such Regulations may be amended from time to time, including
corresponding provisions of applicable successor regulations.


1.26         “Successor in Interest” means an Assignee, a successor of a Person
by merger or otherwise by operation of law, or a transferee of all or
substantially all of the business or assets of a Person.


1.27         “Transfer” means, with respect to a Membership Interest, or any
element of a Membership Interest, any sale, assignment, gift, Involuntary
Transfer, or other disposition of a Membership Interest or any element of such a
Membership Interest, directly or indirectly, other than an Encumbrance that is
expressly permitted under this Agreement.


1.28         “Triggering Event” means any of the events set forth in Section
8.4.


1.29         “Trust Account” means an escrow account established by American
Sierra for the benefit of the Company, with the Trust Account Administrator,
pursuant to an escrow agreement satisfactory to both of the Initial Members and
incorporating the pertinent terms and conditions of this Agreement and the
Initial Agreement.

 
4

--------------------------------------------------------------------------------

 
 
1.30         “Trust Account Administrator” means an attorney-at-law or other
fiduciary agent to be selected by American Sierra and approved by Trinity Alps
in its sole but reasonable discretion, who shall administer the Trust Account
according to the terms of the escrow agreement establishing the Trust Account.


1.31         “Unanimous Vote” means the vote of the Member or Members whose
Voting Interests, individually or in the aggregate (as the case may be),
constitute one hundred percent (100%) of the Voting Interests of all the
Members.


1.32         “Vote” means a written consent or approval, a ballot cast at a
meeting, or a voice vote.


1.33         “Voting Interest” means the right of a Member to Vote on matters
coming before the Members by the terms of this Agreement or applicable law, and
shall be equivalent to the Member’s Membership Interest.


2.0          ARTICLES OF ORGANIZATION


2.1           Articles of Organization.  The Manager shall cause the Company’s
Articles of Organization to be filed with the California Secretary of State.


2.2           Company Name.  The Company’s name shall be BOWERMAN HOLDINGS, LLC.


2.3           Principal Office.  The principal executive office of the Company
shall be at such place or places as the Manager may determine from time to time.


2.4           Agent for Service of Process.  The initial agent for service of
process on the Company shall be BHB Legal Services, Inc.  The Manager may from
time to time change the Company's agent for service of process.


2.5           Business Purposes.  Notwithstanding the general statement of
company purpose included in the Articles of Organization, the Company is formed
for the sole purpose of owning and holding the mining claims described in
Exhibit A attached hereto (collectively, the “Claims”) and entering into
agreements (i) for development and operation of mines on and under the Claims,
including, but not limited to, agreements for such purpose with the Operating
Company, and (ii) doing all other things necessary to maintain and exploit the
Claims.


2.6           LLC.  The Members intend the Company to be a limited liability
company under the Act.  No Member shall take any action inconsistent with the
express intent of the Parties to this Agreement.
 
 
5

--------------------------------------------------------------------------------

 

2.7           Term.  The Company’s existence shall commence on the effective
date of filing of Articles of Organization with the California Secretary of
State, and shall continue perpetually or until terminated pursuant to the
provisions of this Agreement or as provided by law.


2.8           Manager.  The initial Manager shall be American Sierra. The
Manager’s business address is 200 S. Virginia, 8th Floor, Reno, Nevada
89501.  American Sierra shall serve as Manager for an initial term commencing on
the Effective Date and continuing until such time as set forth in Section 1.4 of
the Initial Agreement, as amended (as applicable, the “Initial Management
Term”), at which time the Members holding an aggregate of 51% or more of the
Voting Interests shall elect a new manager. American Sierra shall be eligible to
be elected as the new manager. The Manager shall at all times be a Member of the
Company.


2.9           Nature of Members’ Interests.  The interests of the Members in the
Company are personal property for all purposes.  All property owned by the
Company, whether real or personal, tangible or intangible, shall be owned by the
Company as an entity, and no Member shall have any direct ownership of all or
any portion of such property or any right to use such property for any purpose
other than a purpose of the Company.


3.0         CAPITALIZATION
 
3.1           Initial Capital Contributions of Trinity Alps.  As its initial
Capital Contribution, Trinity Alps shall assign, transfer, convey and deliver to
the Company title to the Claims, by quitclaim deed and/or assignment, as
applicable, and all of its rights, title and interest in and to the improvements
to, and fixtures on, the land on which the Claims are located.  Trinity Alps
shall assign, transfer, convey and deliver the Claims to the Company and, except
for those certain representations, warranties and covenants made by Trinity Alps
in Section 8.1 of the Initial Agreement, which are also made as of the Effective
Date and are incorporated herein by reference, Trinity Alps assigns, transfers,
conveys and delivers the Claims to the Company “AS IS,” “WHERE IS,” and “HOW
IS,” in the Claims’ present condition.  The agreed value of the Claims is Four
Hundred Eighty-Four Thousand Dollars ($484,000 US).  The agreed value for the
contributed aggregated improvements to the land on which the Claims are located
is Three Hundred Sixty-Six Thousand Dollars ($366,000 US).  The agreed value for
the contributed fixtures on the land on which the Claims are located is One
Hundred Forty-Two Thousand Dollars ($142,000 US).  The Initial Members
acknowledge that Trinity Alps’ contribution of the Claims shall not include any
or all of its rights relating to the exploitation and operation of all or any
part of the Claims, including, without limitation, all equipment, permits,
leases, easements, rights of way, licenses, options, agreements, contracts,
books, records, engineering studies or reports, environmental reports,
feasibility studies, geologic data, maps, surveys, operating equipment,
warranties, water rights, pipelines, reclamation and/or performance bonds,
insurance policies, orders, tanks, pumps, power lines, logs, chemicals,
solutions, tools, communication systems, roads, inventories, warehouse stock,
plants and all other pertinent personal property, systems, information,
apparatus and facilities relating in any way to the exploitation and/or
development of the Claims and/or appurtenant or attributable thereto, whether
similar or dissimilar to the foregoing (collectively, the “Operating
Assets”).  The Initial Members further acknowledge that Trinity Alps has
contributed the Operating Assets to the Operating Company.
 
 
6

--------------------------------------------------------------------------------

 
 
3.2           Initial Capital Contributions of American Sierra. As its initial
Capital Contribution, American Sierra shall pay and deliver to the Company the
sum of Seven Hundred Dollars ($700 US) and, thereafter through the end of the
Initial Management Term, shall make such additional Capital Contributions as may
be necessary from time to time to pay and satisfy all costs and expenses
necessary or incidental to the Company’s organization and operation, including,
without limitation, any fees, charges and other costs necessary to maintain the
Claims in full force and effect, to monitor and otherwise administer the
exploitation thereof by third parties, and/or to maintain the Company as a
lawful entity in good standing.  American Sierra shall also contribute, as
additional Capital Contributions, any amounts deemed necessary by the Manager to
establish and maintain reasonable cash reserves to offset future contingent or
unexpected liabilities.  The Initial Members acknowledge that, except as may be
set forth in Section 3.4, Trinity Alps shall not have any liability for cash
necessary or incidental to the Company’s organization or operation.
 
 American Sierra’s initial Capital Contribution and all additional Capital
Contributions from American Sierra under this Section 3.2 shall be deposited
into the Trust Account under Section 1.4 of the Initial Agreement, held and
disbursed pursuant to Section 5.4 of this Agreement.
 
 
3.4           Additional Capital Contributions.  After the Initial Management
Term, the Manager may determine that Capital Contributions in addition to the
Members’ initial Capital Contributions are needed to enable the Company to
conduct its business. On making such a determination, the Manager shall give
notice thereof to all Members and seek the consent of the Members to such
additional Capital Contributions.  The notice shall set forth the amount of
additional capital needed, the purpose for which it is needed, and the date by
which the Members shall contribute. Upon approval of such additional Capital
Contributions by Unanimous Vote, each Member shall make, within seven (7) days
of the date such approval is obtained, an additional Capital Contribution in an
amount that bears the same proportion to the total additional Capital
Contribution that such Member’s Capital Account balance bears to the total
Capital Account balances of all Members.  No Member may voluntarily make any
additional Capital Contribution or loan to the Company.
 
3.5           Resulting Membership Interests in the Event of Non-Contribution by
a Member. If Trinity Alps or American Sierra fails to make its initial Capital
Contributions according to Section 3.1 or Section 3.2, respectively, or if a
Member fails to make an additional Capital Contribution when required under
Section 3.4, the respective Membership Interests of American Sierra and Trinity
Alps shall initially remain unchanged as of the date of the failure to
contribute, subject to additional revisions as set forth below.
 
3.5.1          In the event such failure to contribute either the initial
Capital Contribution or additional Capital Contribution (the “Capital
Shortfall”) is attributable to American Sierra, American Sierra’s 75% Ownership
Option, as set forth in the Initial Agreement, shall be forfeited.  Further
adjustments, if any, to American Sierra’s Membership Interests shall occur
pursuant to the Intermediate Ownership Interest calculation as set forth in the
Initial Agreement or as further set forth herein. Further, in the event the
Capital Shortfall is attributable to American Sierra, any amounts advanced by
Trinity Alps to offset such Capital Shortfall shall enable Trinity Alps to
increase its Membership Interests via the Intermediate Ownership Interest
formula set forth in the Initial Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
3.5.2          In the event Trinity Alps fails to contribute its Initial Capital
Contribution pursuant to Section 3.1 above, all fees contributed by American
Sierra and currently in the Trust Account, as defined in the Initial Agreement,
shall be returned to American Sierra without interest or penalty. Further, it is
agreed and understood by the Parties that Trinity Alps’ failure to make its
Initial Capital Contribution, namely, contribution of the Claims, will
effectively undermine and eliminate the intended purpose of the transaction of
which this Agreement is a part.  Trinity Alps, therefore, agrees to use its best
commercially reasonable efforts to take those steps as are necessary to
effectuate the transfer and contribution of the Claims to the Company as set
forth in Section 3.1 as soon as reasonably practicable, and so long as it has
taken such steps and effected such transfer and contribution within two (2)
weeks of the Effective Date, except for in the event of an act of Force Majeure,
as defined herein, the provisions of this Section 3.5.2 shall not apply.  For
purposes hereof, an event of “Force Majeure” shall include, but not be limited
to, those acts or events set forth in Section 14.7 of that certain Mining Claims
License and Operations Agreement entered into simultaneously herewith between
the Company and the Operating Company.
 
All subsequent changes to a Member’s respective Membership Interest shall occur
pursuant to Section 3.6 herein.
 
3.6           Membership Interests. On and as of the Effective Date, the Initial
Members’ respective Membership Interests shall be as follows:
 
Member
 
Membership Interest
       
Trinity Alps
   
93.0%
       
American Sierra
   
7.0%

 
Thereafter, subject to the application of Section 3.5 hereof, so long as
American Sierra makes its requisite contributions to the Operating Company
thereby increasing its ownership interest in the Operating Company, American
Sierra shall have the right to a corresponding increase in Membership Interest
hereunder for additional cash contributions of One Hundred Dollars ($100 US) per
each one percentage point (1.0%).  For each incremental Capital Contribution of
One Hundred Dollars US ($100 US) made by American Sierra as described in this
Section 3.6, the Membership Interest of American Sierra shall increase by one
percentage point (1.0%) and the Membership Interest of Trinity Alps shall
decrease by one percentage point (1.0%), up to a maximum of American Sierra
holding a Membership Interest of forty percent (40.0%) and Trinity Alps holding
a Membership Interest of sixty percent (60.0%); provided, however, that at such
time as American Sierra has deposited in the Trust Account for expenditure its
aggregate cash contribution pursuant to Section 1.4.3 of the Initial Agreement,
American Sierra shall have the right to contribute up to an additional Three
Thousand Five Hundred Dollars ($3,500 US) for an additional thirty-five percent
(35%) Membership Interest such that the resulting Membership Interests shall be
as follows:
 
 
8

--------------------------------------------------------------------------------

 
 
Member
 
Membership Interest
       
Trinity Alps
   
25.0%
       
American Sierra
   
75.0%

 
3.7          Capital Accounts.  A separate Capital Account shall be maintained
for each Member consisting of that Member's Capital Contribution (i) increased
by that Member's share of Profits, (ii) decreased by that Member's share of
Losses, (iii) decreased by the amount of withdrawals and distributions, and (iv)
otherwise adjusted as required in accordance with applicable provisions of this
Agreement and/or the IRC and Regulations.


3.8          No Right to Withdraw.  A Member shall not be entitled to withdraw
any part of the Member's Capital Contributions or to receive any distributions,
except as provided in this Agreement.


3.9          No Interest.  No interest shall be paid on funds or property
contributed to the capital of the Company or on the balance of a Member's
Capital Account.


3.10        No Priority.  Except as may be provided in this Agreement, no Member
shall have priority over any other Member, with respect to the return of a
Capital Contribution, or distributions or allocations of income, gain, losses,
deductions, credits, or items thereof.


4.0         ALLOCATIONS AND DISTRIBUTIONS


4.1           Allocation of Profits and Losses.  The Profits and Losses of the
Company and all items of Company income, gain, loss, deduction, or credit shall
be allocated, for Company book purposes and for tax purposes, to a Member in
accordance with the Member's Membership Interest on the date of such allocation,
unless otherwise provided in this Agreement.


4.2           Qualified Income Offset.  If any Member unexpectedly receives any
adjustment, allocation, or distribution described in Reg. sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6)
resulting in a deficit balance in such Member’s Capital Account, items of
Company gross income and gain shall be specially allocated to that Member in an
amount and manner sufficient to eliminate any such deficit balance in the
Member's Capital Account.  Any special allocation under this Section 4.2 shall
be taken into account in computing subsequent allocations of Profits and Losses
so that the net amount of allocations of income and loss and all other items
shall, to the extent possible, be equal to the net amount that would have been
allocated if the unexpected adjustment, allocation, or distribution had not
occurred.  The provisions of this Section 4.2 and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Reg sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied in
a manner consistent with such Regulations.
 
 
9

--------------------------------------------------------------------------------

 

4.3           Allocations Respecting Asset Distributions.  Any unrealized
appreciation or unrealized depreciation in the values of Company property
distributed in kind to all the Members shall be deemed to be Profits or Losses
realized by the Company immediately prior to the distribution of the property
and such Profits or Losses shall be allocated to the Members' Capital Accounts
in the same proportions as Profits are allocated under Section 4.1.  Any
property so distributed shall be treated as a distribution to the Members to the
extent of the Fair Market Value of the property less the amount of any liability
secured by and related to such property.  Nothing contained in this Agreement is
intended to treat or cause such distributions to be treated as sales for
value.  For the purposes of this Section 4.3, "unrealized appreciation" or
"unrealized depreciation" shall mean the difference between the Fair Market
Value of such property and the Company's basis for such property.


4.4           Allocations Between Assignor and Assignee.  In the case of a
Transfer of an Economic Interest during any fiscal year, the Assigning Member
and Assignee shall each be allocated the Economic Interest's share of Profits or
Losses based on the number of days each held the Economic Interest during that
fiscal year.


4.5           Distributions.  All cash resulting from the normal business
operations of the Company and/or from a Capital Event shall be distributed among
the Members in proportion to their Membership Interests.  The Manager shall,
during the Initial Management Term, make to Members quarterly distributions of
available cash from operations of the Company’s business, and thereafter shall
make such distributions, at such times, as it may deem
appropriate.  Notwithstanding the foregoing, the Manager shall at all times
ensure that the Company has sufficient working capital in such account(s) as
established by the Manager in the name of the Company pursuant to Section 5.9 as
would be sufficient to pay the preceding two (2) months’ aggregate operating
expenses.


4.6           Non-cash Proceeds.  If the proceeds from a sale or other
disposition of a Company asset consist of property other than cash, the value of
such property shall be as determined by the Manager.  Such non-cash proceeds
shall then be allocated among all the Members in proportion to their Membership
Interests.  If such non-cash proceeds are subsequently reduced to cash, such
cash shall be distributed to each Member in accordance with Section 4.5.


4.7           Liquidating Proceeds.  Notwithstanding any other provisions of
this Agreement to the contrary, when there is a distribution in liquidation of
the Company, or when any Member’s interest is liquidated, all items of income
and loss first shall be allocated to the Members’ Capital Accounts under this
Article 4.0, and other credits and deductions to the Members’ Capital Accounts
shall be made before the final distribution is made. The final distribution to
the Members shall be made as provided in Section 9.2 below.  The provisions of
this Section 4.7 and Section 9.2 shall be construed in accordance with the
requirements of Reg. section 1.704-1(b)(2)(ii)(b)(2).
 
 
10

--------------------------------------------------------------------------------

 

5.0          MANAGEMENT AND OPERATIONS


5.1          Manager.  American Sierra is hereby designated and appointed as the
sole and exclusive Manager of the Company and its business for the Initial
Management Term.  The Manager shall have full, exclusive and complete
discretion, power and authority, subject in all cases to the other provisions of
this Agreement (including, but not limited to, those set forth in Section 5.2)
and the requirements of applicable law, to manage, control, administer and
operate the business and affairs of the Company for the purposes herein stated,
and to make all decisions affecting such business and affairs, including,
without limitation, for Company purposes, to:


5.1.1          Acquire by purchase, lease or otherwise, any real or personal
property, tangible or intangible, and/or any interests therein, pertaining to
ownership of the Claims;


5.1.2          Construct, operate, maintain, finance, and improve, and/or to
own, sell, convey, assign, mortgage or lease any real estate and any personal
property, pertaining to ownership of the Claims;


5.1.3          Sell, lease, dispose of, trade or exchange Company assets in the
ordinary course of the Company’s business;


5.1.4          Enter into agreements and contracts, and give receipts, releases
and discharges;


5.1.5          Purchase liability and other insurance and/or performance bonds
to protect the Company’s properties and business;


5.1.6          Borrow money for and on behalf of the Company and, in connection
therewith, execute and deliver instruments providing for security thereof;


5.1.7          Execute or modify leases with respect to all or any part of the
Company’s assets;


5.1.8          Prepay, in whole or in part, refinance, amend, modify or extend
mortgages or deeds of trust that may affect any asset of the Company and in
connection therewith to execute for and on behalf of the Company any extensions,
renewals or modifications of such mortgages or deeds of trust;


5.1.9          Execute any and all other documents and instruments that may be
necessary or, in the opinion of the Manager, desirable to carry out the intent
and purpose of this Agreement;


5.1.10        Specifically subject to Section 5.2, make any and all expenditures
which the Manager, in its sole discretion, deems necessary or appropriate in
connection with the management of the affairs of the Company and carrying out
its obligations and responsibilities under this Agreement, including, without
limitation, all legal, accounting and other related expenses incurred in the
Company’s organization and its financing and operation;
 
 
11

--------------------------------------------------------------------------------

 

5.1.11        Enter into any kind of activity necessary to, in connection with
or incidental to accomplishing the purposes of the Company; and


5.1.12        Invest and reinvest Company reserves in short-term instruments or
money market funds.


5.2         Extraordinary Transactions.  Notwithstanding anything to the
contrary contained in this Agreement, the Manager shall not, during the Initial
Management Term, undertake any of the following without the Unanimous Vote of
the Members:


5.2.1          Any Capital Event;
 
5.2.2          Incurring any Company debt with principal in excess of Twenty
Thousand Dollars US ($20,000 USD) on any one (1) occasion or in excess of an
aggregated Fifty Thousand Dollars US ($50,000 USD) by reason of two (2) or more
transactions in any fiscal year aggregating more than such amount;


5.2.3          A loan of Company money in an amount more than Twenty Thousand
Dollars US ($20,000 USD) on any one (1) occasion or in excess of an aggregated
Fifty Thousand Dollars US ( $50,000 USD) by reason of two (2) or more
transactions in any fiscal year aggregating more than such amount;


5.2.4          The admission of additional members of the Company;


5.2.5          The Company’s sale or purchase of any asset with a purchase price
in excess of Twenty Thousand Dollars US ($20,000 USD), or in excess of an
aggregated Fifty Thousand Dollars US ($50,000 USD) by reason of two (2) or more
such purchases and/or sales in any fiscal year, or the Company’s exercise of any
purchase option involving the expenditure of material funds;


5.2.6          Assign rights in Company property, for other than a Company
purpose;


5.2.7          Permit the Company to engage in any activities inconsistent with
or in addition to the stated purposes of the Company;


5.2.8          Do any act in contravention of this Agreement;


5.2.9          Sell or agree to sell all or substantially all of the assets of
the Company outside the normal course of business;


5.2.10        Dissolve and/or wind up the Company or merge, consolidate or
otherwise combine with another Person, or agree to do the same, regardless of
whether the Company is the surviving entity as a result of any such event;


5.2.11        Enter into the Operating Agreement or amend or terminate, or agree
to amend or terminate, the same;
 
 
12

--------------------------------------------------------------------------------

 

5.2.12        Amend the Articles of Organization; and/or


5.2.13        Take any action or engage in any conduct, or refrain from taking
any action or engaging in any conduct, with respect to which the Members have
the right to Vote under the Act or other applicable California law.


5.3          Limitation on Authority of Members.  No Member is an agent of the
Company solely by reason of being a Member, and no Member has authority to act
for the Company solely by virtue of being a Member. Any Member who takes action
or binds the Company in violation or breach of this section shall be solely
responsible for any loss and/or expense incurred by the Company as a result of
such unauthorized action and shall indemnify, defend and hold harmless the
Company with respect to such loss and/or expense.


5.4          Trust Account.  Notwithstanding the foregoing, and as provided for
in additional detail in the Operating Company’s Operating Agreement, American
Sierra shall open and establish the Trust Account with the Trust Account
Administrator, such Trust Account Administrator selected by American Sierra and
approved by Trinity Alps.  The Trust Account shall be established for a term
beginning on the Effective Date and continuing through and including the later
of (i) the end of the Initial Management Term, and (ii) disbursement of all of
the funds in the Trust Account pursuant to Section 5.5.  All costs and expenses
of the Trust Account and its administration shall be paid from the funds held in
the Trust Account, as contributed by American Sierra, and the Company shall
indemnify, defend and hold harmless Trinity Alps from liability for any and all
of such costs and expenses.  The Trust Account Administrator shall promptly
release and disburse funds for any Company cost provided for herein upon receipt
of an invoice therefor.


5.5          Compensation of Manager.  The Manager shall not be entitled to
compensation for its services as Manager.


5.6          Time Devoted to Company.  The Manager shall devote such time to the
conduct of the business of the Company as is reasonable and necessary. Nothing
in this Agreement shall limit in any manner the right of the Manager to carry on
separate, additional businesses or activities, as long as such businesses or
activities do not interfere unreasonably with the conduct of the Company’s
business and activities.


5.7          Standard of Care and Duty of Loyalty


5.7.1          Manager. The Manager shall not be liable, responsible or
accountable to the Company or to any Member, in damages or otherwise, for any
action taken or any failure to act on behalf of the Company within the scope of
the authority conferred on the Manager by this Agreement or by applicable law
and which it reasonably believes to be in the best interest of the Company,
unless the action was taken or omission made fraudulently, intentionally or in
bad faith, or unless the action or omission constituted gross negligence.
 
 
13

--------------------------------------------------------------------------------

 

5.7.2          Compensation and Fees.  With respect to operating the Company’s
business, the Manager shall only pay wages, salaries, fees and other
compensation to Company employees, independent contractors, consultants and
other third party service providers that are reasonably competitive with the
wages, salaries, fees and other compensation that are reasonably available in
the marketplace pertinent to the Company’s operations.


5.7.3          Members.  Except as may be expressly set forth in Subsection
5.7.4, nothing in this Agreement shall be deemed to restrict in any way the
rights of any Member, or of any Affiliate of a Member, to conduct any other
business or activity whatsoever, and no member shall be accountable to the
Company or to any other Member with respect to that business or activity even if
the business or activity competes with the Company’s business. Each Member
waives any rights that such Member might otherwise have to share or participate
in such other interests or activities of any other Member or such member’s
Affiliates.


5.7.4          Conflicts of Interest.  Each Member acknowledges that the conduct
of the Company’s business may involve business dealings and undertakings with
Members or their Affiliates. In any such cases, the dealings and undertakings
shall be at arm’s length and on commercially reasonable terms.


5.8          Title to Assets.  All assets of the Company, whether real or
personal, shall be held in the name or for the benefit of the Company.


5.9          Banking.  Except to the extent Company money is held in the Trust
Account, all funds of the Company shall be deposited in one or more accounts
with one or more recognized financial institutions in the name of the Company,
at such locations as shall be determined by the Manager.  The Manager, acting
singly, shall have the authority to withdraw funds and write checks or drafts
against such account(s).


5.10        Removal of Manager. If any one or more of the following events
occurs, the Members may remove the Manager and elect a new manager, by the Vote
of Members holding an aggregate of 51% or more of the Voting Interests: (i) the
Manager’s willful or intentional violation or reckless disregard of the
Manager’s duties to the Company; (ii) the Manager’s Involuntary Withdrawal, or
(iii) the Manager’s breach or violation of its duties and/or covenants hereunder
and/or under the Initial Agreement, the Voting Agreement, the operating
agreement of the Operating Company and/or any other related contract or
agreement. Any Member then acting as the manager shall not be entitled to Vote
its Voting Interest in any matter relating to its removal as manager.


6.0          ACCOUNTS AND RECORDS


6.1          Accounts.  The Manager shall maintain, or cause to be maintained,
complete books of account of the Company's business, in which each Company
transaction shall be fully and accurately entered. The Manager shall keep such
books of account at the Company's principal executive office. The Company’s
books of account shall be open to inspection and copying by each Member or the
Member's authorized representatives on reasonable notice to the Manager and
during normal business hours. The costs of any such inspection and copying shall
be borne by the Member.
 
 
14

--------------------------------------------------------------------------------

 

6.2          Accounting.  Financial books and records of the Company shall be
kept on the cash method of accounting, which shall be the method of accounting
followed by the Company for federal income tax purposes. The manager shall
prepare, or cause to be prepared, a balance sheet and income statement of the
Company promptly following the close of each fiscal year in a manner appropriate
to and adequate for the Company's business and for carrying out the provisions
of this Agreement. Each fiscal year of the Company shall end on December 31.


6.3          Mandatory Records.  In addition to the books of account referenced
in this Article 6.0, the Manager, at all times during the term of existence of
the Company, shall keep or cause to be kept at the Company’s principal executive
office, the following:


 6.3.1          A current list of the full name and last known business or
residence address of each Member, together with the Capital Contribution and the
Membership Interest in Profits and Losses of each Member;


 6.3.2          A copy of the Articles of Organization, as such Articles of
Organization may be amended and/or restated from time to time;


 6.3.3          Copies of the Company's federal, state, and local income tax or
information returns and reports, if any, for the six (6) most recent tax years;


 6.3.4          Executed counterparts of this Agreement, as it may be amended
and/or restated from time to time;


 6.3.5          Any powers of attorney under which the Articles of Organization
or any amendments and/or restatements thereof were executed;

 
 6.3.6          Financial statements of the Company for the six (6) most recent
fiscal years; and


 6.3.7          The books and records of the Company as they relate to the
Company's internal affairs for the current and past four (4) fiscal years.


6.4          Income Tax Returns.  Within seventy-five (75) days after the end of
each tax year of the Company, the Manager shall send to each of the Members all
information necessary for the Members to complete their federal and state income
tax or information returns, and a copy of the Company's federal, state, and
local income tax or information returns for such year.


6.5          Manager as Tax Matters Partner.  The Manager shall act as the “Tax
Matters Partner” of the Company pursuant to IRC section 6231(a)(7).


6.6          Tax Matters Partner’s Authority.  The Tax Matters Partner is hereby
authorized to do the following:


 6.6.1          Keep the Members informed of administrative and judicial
proceedings for the adjustment of Company items (as defined in IRC section
6231(a)(3)) at the Company level, as required under IRC section 6223(g) and the
implementing Regulations;
 
 
15

--------------------------------------------------------------------------------

 

 6.6.2         Enter into settlement agreements under IRC section 6224(c)(3) and
applicable Regulations with the Internal Revenue Service or the Secretary of the
Treasury (the “Secretary”) with respect to any tax audit or judicial review, in
which agreement the Tax Matters Partner may expressly state that such agreement
shall bind the other Members, except that such settlement agreement shall not
bind any Member who (within the time prescribed under the IRC and Regulations)
files a statement with the Secretary providing that the Tax Matters Partner
shall not have the authority to enter into a settlement agreement on behalf of
such Member;


6.6.3          On receipt of a notice of a final Company administrative
adjustment, file a petition for readjustment of the Company items with the Tax
Court, the District Court of the United States for the district in which the
Company’s principal place of business is located, or the United States Court of
Federal Claims, all as contemplated under IRC section 6226(a) and applicable
Regulations;


6.6.4          File requests for administrative adjustment of Company items on
Company tax returns under IRC section 6227(b) and applicable Regulations; and,
to the extent such requests are not allowed in full, file a petition for
adjustment with the Tax Court, the District Court of the United States for the
district in which the Company’s principal place of business is located, or the
United States Court of Federal Claims, all as contemplated under IRC section
6228(a); and


6.6.5          Take any other action on behalf of the Members or the Company in
connection with any administrative or judicial tax proceeding to the extent
permitted by law or regulations, including retaining tax advisers (at the
expense of the Company) to whom the Tax Matters Partner may delegate such rights
and duties as deemed necessary and appropriate.


7.0          MEMBERS’ RIGHTS AND VOTING


7.1          Members’ Voting Rights.  There shall be only one class of
membership and no Member shall have any rights or preferences in addition to or
different from those possessed by any other Member.  Each Member shall Vote in
proportion to the Member's Voting Interest as of the governing record date,
determined in accordance with Section 7.3.


7.2          Subjects of Members’ Voting Rights.  The only matters upon which
the Members have the right to Vote are set forth in Section 5.2. As to all other
matters, the Members have no voting rights and the Manager, in its sole
discretion, shall make all decisions regarding such other matters.


7.3          Record Date.  The record date for determining the Members entitled
to notice of any Meeting (as defined below), to Vote, to receive any
distribution, or to exercise any right in respect of any other lawful action,
shall be the date set by the Manager, provided that such record date shall not
be more than sixty (60) nor less than ten (10) days prior to the date of the
Meeting, nor more than sixty (60) days prior to any other action.
 
 
16

--------------------------------------------------------------------------------

 

7.4          Meetings.  The Members are not required to hold meetings, and
decisions (except for those decisions to be made by the Manager as provided in
this Agreement) may be reached through one or more informal consultations
followed by a written consent signed by all Members, provided that all Members
are consulted (although all Members need not be present during a particular
consultation).  In the event that Members wish to hold a formal meeting (a
“Meeting”) for any reason, the following procedures shall apply:


7.4.1          Notice of Meeting. Any Member may call a Meeting of the Members
by giving notice to each of the other Members and to the Manager of the time and
place of the Meeting at least 48 hours prior to the time of the Meeting.  The
notice need not specify the purpose of the Meeting, or the location if the
Meeting is to be held at the principal executive office of the Company.


7.4.2          Quorum.  Sixty percent (60.0%) of the Voting Interests shall
constitute a quorum for the transaction of business at any Meeting of the
Members.


7.4.3          Other Transactions Valid. The transactions of the Members at any
Meeting, however called or noticed, or wherever held, shall be as valid as
though transacted at a Meeting duly held after call and notice if a quorum is
present and if, either before or after the Meeting, each Member not present
signs a written waiver of notice, a consent to the holding of the Meeting, or an
approval of the minutes of the Meeting.


7.4.4          Action without Meeting. The Members may take any action under
this Agreement without a Meeting if all of the Members individually or
collectively consent in writing to such action.


7.4.5          Remote Participation. Members may participate in any Meeting
through the use of a conference telephone or similar communications equipment,
provided that all Members participating in the Meeting can hear one another.


7.4.6          Minutes. The Manager shall keep or cause to be kept with the
books and records of the Company full and accurate minutes of all Meetings,
notices, and waivers of notices of Meetings, and all written consents in lieu of
Meetings.


7.5          Proxy.  At all meetings of Members, a Member may Vote in person or
by proxy.  A Member who intends to Vote by proxy shall file a written proxy
instrument with the Manager before or at the time of the Meeting. A Member may
file such proxy instrument by facsimile transmission to the Manager at the
principal executive office of the Company.


8.0         TRANSFERS OF MEMBERSHIP INTERESTS


8.1          No Right to Withdraw.  A Member may not withdraw from the Company
without the written consents of all remaining Members.  Any attempt by a Member
to withdraw in violation of this section shall be void and of no force or
effect, and shall not release the Member from any obligations and liabilities
under this Agreement, whether already accrued or incurred, or to be accrued or
incurred in the future.
 
 
17

--------------------------------------------------------------------------------

 

8.2          Restrictions on Transfer.  Except as expressly provided in this
Agreement, a Member shall not Transfer any part of the Member’s Membership
Interest in the Company, whether now owned or later acquired, unless (1) the
other Members, by Unanimous Vote, approve the transferee’s admission to the
Company as a Member upon such Transfer, and (2) the Membership Interest to be
transferred, when added to the total of all other Membership Interests
transferred in the preceding twelve (12) months, will not cause termination of
the Company under the IRC.  No Member may Encumber or permit or suffer any
Encumbrance of or against all or any part of the Member’s Membership Interest in
the Company unless such Encumbrance has first been approved in writing by the
Manager within its sole discretion.  Any Transfer or Encumbrance of a Membership
Interest without such approval shall be void and of no force or affect.


8.3          Right of First Refusal.  Except as otherwise expressly provided in
this Agreement, if a Member (“Transferring Member”) wishes to Transfer any or
all of its Membership Interest pursuant to a Bona Fide Offer (as defined below),
the Transferring Member shall give notice to the Manager at least 150 days in
advance of the proposed Transfer, indicating the terms of the Bona Fide Offer
and the identity of the offeror, together with all material information relating
to the offeror (“Transfer Notice”).  The term “Bona Fide Offer” means an offer
in writing setting forth all relevant terms and conditions of purchase from an
offeror who is ready, willing, and able to consummate the purchase (as indicated
by the offeror’s signature thereto) and who is not an Affiliate of the
Transferring Member.  If the price for the Membership Interest is other than
cash, the fair value in dollars (“Fair Dollar Value”) of the non-cash
consideration shall be as established in good faith by the Manager.  For thirty
(30) days after the Transfer Notice is effectively given, the Company shall have
the right to purchase all or any portion of the Membership Interest offered, on
the terms stated in the Transfer Notice, for the price stated in the Transfer
Notice (or the cash portion of the price plus the Fair Dollar Value of the
non-cash consideration, as the case may be).  If the Company does not exercise
the right to purchase all of the Membership Interest, then, with respect to the
portion of the Membership Interest that the Company does not elect to purchase,
that same right shall be given to the other Members for an additional 30-day
period, beginning on the day that the Company’s right to purchase expires or, if
earlier, on the date the Company gives notice of its election not to
purchase.  Each of the other Members shall have the right to purchase, on the
same terms, a part of the Membership Interest of the Transferring Member in the
proportion that the purchasing Member’s Membership Interest bears to the total
Membership Interests of all of the Members who choose to participate in the
purchase; provided, however, that the Company and the participating Members may
not, in the aggregate, purchase less than the entire Transferring Member’s
Membership Interest.  If the Company and the other Members do not exercise their
rights to purchase all of such Membership Interest, the Transferring Member may,
within ten (10) days from the expiration date of the Members’ right to purchase,
and on the terms and conditions stated in the Transfer Notice, sell or exchange
that Membership Interest to the offeror named in the Transfer Notice.  Unless
the requirements of Section 8.2 are met, the offeror under this section shall
become an Assignee, and shall be entitled to receive only the share of Profits
or other compensation by way of income and the return of Capital Contribution to
which the Transferring Member would have been entitled. Any modification,
alteration, supplementation or other change in the terms and conditions stated
in the Transfer Notice shall constitute a new, separate and distinct Bona Fide
Offer that shall be subject to the requirements and rights of this section.



 
18

--------------------------------------------------------------------------------

 

8.4          Triggering Events.  Except as otherwise provided in this Agreement,
on the happening of any of the following events (“Triggering Events”) with
respect to a Member, the Company and the other Members shall have the option to
purchase the Membership Interest of such Member (“Selling Member”) at the Fair
Market Value and on the terms provided in Section 8.8 below:


 8.4.1          The Involuntary Withdrawal of a Member, or the winding-up and
dissolution of a corporate Member, or merger or other corporate reorganization
of a corporate Member as a result of which the corporate Member does not survive
as an entity; and/or


 8.4.2          The occurrence of any other event that is, or that would cause,
a Transfer in contravention of this Agreement.


Each Member shall give prompt notice to the Manager of the occurrence of a
Triggering Event affecting such Member.


8.5          Option Periods.  On the Manager’s receipt of notice under Sections
8.3 and/or 8.4 (the date of such receipt is hereinafter referred to as the
“Option Date”), the Manager shall promptly cause a copy of such notice to be
sent to all Members.  The Company shall then have the option, for a period
ending thirty (30) calendar days following the determination of the Fair Market
Value (the “Company’s Purchase Option Period”), to purchase the Membership
Interest to which the option relates (the “Option Membership Interest”).  Said
purchase shall be at the Fair Market Value and on the terms set forth in Section
8.7 below.  If the Company does not purchase all or any portion of the Option
Membership Interest, then the Members shall each have that same option, in the
same proportion that such Member’s Membership Interest bears to the total
Membership Interests of all of the Members who choose to participate in that
purchase, for a period of thirty (30) days following the expiration of the
Company’s Purchase Option Period, to purchase the Option Membership Interest not
purchased by the Company, on the same terms and conditions as apply to the
Company; provided, however, that the Company and the participating Members may
not, in the aggregate, purchase less than the entire Option Membership
Interest.  All transferees of Membership Interests shall hold such Membership
Interests subject to all of the provisions of this Agreement.


8.6          Non-participation of Interested Member.  Neither the Member whose
interest is subject to purchase under this article, nor such Member’s Affiliate,
shall participate in any Vote or discussion of any matter pertaining to the
disposition of the Member’s Membership Interest.


8.7          Option Purchase Price.  The purchase price of the Option Membership
Interest shall be at its Fair Market Value.  For purposes of this calculation,
the Option Date shall be substituted for the Valuation Date (under the Fair
Market Value definition). The Fair Market Value as so determined shall be
payable in cash in accordance with the time deadlines set forth in Section 8.5
above.

 
19

--------------------------------------------------------------------------------

 


8.8          Substituted Member. A prospective transferee (other than an
existing Member) of a Membership Interest may be admitted as a Member with
respect to such Membership Interest (“Substituted Member”) only (1) on a
Unanimous Vote in favor of the prospective transferee’s admission as a Member,
(2) on such prospective transferee’s execution of a counterpart of this
Agreement as a Party hereto, (3) on the Manager’s receipt of a duly executed and
acknowledged written instrument of Transfer, being either a certificate
evidencing the interest in the Company owned by the transferring Member prior to
such Transfer or some other instrument approved by the Manager, setting forth
the intention of the transferring Member that the transferee become a
Substituted Member in its place, and (4) on the execution of such additional
documents and instruments by the transferee as the Manager may reasonably
require to confirm the transferee as a Substituted Member and the transferee’s
agreement to be bound by the terms and conditions hereof.  Any prospective
transferee of a Membership Interest shall be deemed an Assignee, and, therefore,
the owner of only an Economic Interest until such prospective transferee has
been admitted as a Substituted Member.  Except as otherwise permitted in the
Act, any such Assignee shall be entitled only to receive allocations and
distributions under this Agreement with respect to such Membership Interest and
shall have no right to Vote or exercise any rights of a Member until such
Assignee has been admitted as a Substituted Member.  Until the Assignee becomes
a Substituted Member, the transferring Member will continue to be a Member and
to have the power to exercise any rights and powers of a Member under this
Agreement, including the right to Vote in proportion to the Voting Interest that
the transferring Member would have had in the event that the Transfer had not
been made.


8.9          Duties of Substituted Member.  Any Person admitted to the Company
as a Substituted Member shall be subject to all provisions of this Agreement
that apply to the Member from whom the Membership Interest was transferred,
provided, however, that the transferring Member shall not be released from
liabilities as a Member solely as a result of the Transfer, both with respect to
obligations to the Company and/or to third parties incurred prior to the
Transfer.


8.10        Charging Orders and Similar Matters.  In the event a Membership
Interest is taken or distributed by levy, foreclosure, charging order,
execution, or other similar proceeding:


 8.10.1        The Company shall not dissolve;


 8.10.2        The Assignee of any Member’s interest shall in no event have the
right to interfere in the management or the administration of the affairs of the
Company or to act as a Member of the Company.  The Assignee shall have only the
right to receive distributions, Profits and Losses attributable to the Assigning
Member’s Economic Interest in the Company;


 8.10.3        An Assignee of any Membership Interest shall receive the federal
and all relevant state Forms K-1, and report all income and loss on his/her
income tax returns each year in accordance with Rev. Rul. 77-137, 1977-1 C.B.
178; and


 8.10.4        The Manager (if other than the Member whose Membership Interest
is the subject of the levy, foreclosure, charging order, execution or other
proceeding) may terminate a Member’s Membership Interest, or any portion
thereof, if the Member’s Membership Interest, or any portion thereof, becomes
subject to a charging order, foreclosure or legal proceedings.

 
20

--------------------------------------------------------------------------------

 


9.0          DISSOLUTION AND WINDING UP


9.1          Events of Dissolution.  The Company shall be dissolved on the first
to occur of the following events:


 9.1.1          The occurrence of an event that makes it unlawful or impossible
to carry on the business of the Company;


 9.1.2          The sale of all of the Company’s assets or the Company’s
business;


 9.1.3          A Unanimous Vote; or


 9.1.4          Entry of a decree of judicial dissolution pursuant to California
Corporations Code section 17351.


9.2          Winding Up.  On the dissolution of the Company, the Company shall
engage in no further business other than that necessary to wind-up the business
and affairs of the Company.  The Manager shall wind up the affairs of the
Company.  The Manager shall give written notice of the commencement of winding
up by mail to all known creditors and claimants against the Company whose
addresses appear in the records of the Company. After paying or adequately
providing for the payment of all known debts of the Company (except debts owing
to Members) the remaining assets of the Company shall be distributed or applied
in the following order of priority:


 9.2.1          To pay the expenses of liquidation (including, without
limitation, all costs relating to the disposition of the Company’s assets, if
any);


 9.2.2          To the establishment of reasonable reserves for contingent
liabilities or obligations of the Company (upon the Manager’s determination that
such reserves are no longer necessary, such reserves shall be distributed as
provided in this Section 9.2);


 9.2.3          To repay outstanding loans, including accrued and unpaid
interest, made to the Company, including, without limitation, any outstanding
loans made to the Company by any Member.


 9.2.4          Among the Members with positive Capital Account balances as
provided in Section 5.7 hereof.


9.3          Deficits.  Each Member shall look solely to the assets of the
Company for the return of the Member's investment.  If, after payment or
discharge of the debts and liabilities of the Company, the remaining assets of
the Company are insufficient to return the investment of any Member, such Member
shall have no recourse against any other Members (including the Manager) for
indemnification, contribution, or reimbursement.
 
 
21

--------------------------------------------------------------------------------

 

10.0        INDEMNIFICATION AND ARBITRATION


10.1        Indemnification.  The Company shall indemnify, defend and hold
harmless any Person who was or is a party, or who is threatened to be made a
party, to any Proceeding (defined below) by reason of the fact that such Person
was or is a Member, Manager, officer, employee, or other agent of the Company,
against expenses, judgments, fines, liabilities, damages, settlements, and other
amounts (including, without limitation, attorneys’ fees and legal expenses)
incurred by such Person in connection with such Proceeding.  “Proceeding,” as
used in this Section 10.1, means any threatened, pending, or completed action or
proceeding, whether civil, criminal, administrative, or investigative.


10.2        Arbitration.  Any action to enforce or interpret this Agreement or
to resolve disputes between or among the Members (including the Manager) or by
or against any Member shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  Any
Member may commence arbitration by sending a notice and demand for arbitration
to the other Parties.  Such demand shall set forth the nature of the matter to
be resolved by arbitration.  Arbitration shall be conducted at or reasonably
near the location of the Company’s principal executive office in California or,
if there is no such principal executive office in California, at any place
designated by the Manager, in its sole and absolute discretion. The substantive
law of the State of California shall be applied by the arbitrator to the
resolution of the dispute, without regard to principles of conflict of laws. The
Members shall share equally all costs of arbitration.  All decisions of the
arbitrator shall be final, binding, conclusive, and non-appealable (except as
otherwise provided by statute) on all Parties.  Judgment may be entered upon any
such decision in accordance with applicable law in any court having jurisdiction
thereof.  The arbitrator shall award to the prevailing Member(s) in any such
arbitration proceeding such costs and expenses, including, without limitation,
attorneys’ fees, expert witness’ fees and related costs, as are permitted
pursuant to this Agreement.
 
11.0        GENERAL PROVISIONS


11.1        Notices.  All notices hereunder shall be in writing and sent to the
recipient at the address provided by recipient to, and maintained by, the
Manager. Notices shall be effective (i) three (3) business days after deposited
in the United States mail, sufficient first-class postage and fees prepaid, (ii)
the next business day if sent by Federal Express, United Parcel Service, or
other comparable overnight courier service, for guaranteed overnight delivery,
all charges prepaid or charged to the sender's account, (iii) the date of
recipient’s actual receipt, if personally delivered to the recipient, or (iv) if
sent by fax, and such transmission is confirmed by a fax delivery confirmation
receipt generated by the sender’s fax machine in the ordinary course of
business, effective the date of such receipt if received before 5:00 P.M. on a
business day, otherwise effective on the next business day.


11.2        Entire Agreement.  This Agreement constitutes the whole and entire
agreement of the Parties with respect to the subject matter of this Agreement,
and it shall not be modified or amended in any respect except by a written
instrument executed by all Parties.  This Agreement replaces and supersedes all
prior written and oral agreements between and among the Members or any of them
regarding the subject of this Agreement, except for the Initial Agreement and
the Voting Agreement.
 
 
22

--------------------------------------------------------------------------------

 

11.3        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


11.4        Governing Law.  This Agreement shall be construed and enforced in
accordance with the internal laws of the State of California, without regard to
principles of conflict of laws.


11.5        Severability.  If any provision of this Agreement is determined by
any court of competent jurisdiction or arbitrator to be invalid, illegal, or
unenforceable to any extent, that provision shall, if possible, be construed as
though more narrowly drawn, if a narrower construction would avoid such
invalidity, illegality, or unenforceability or, if that is not possible, such
provision shall, to the extent of such invalidity, illegality, or
unenforceability, be severed, and the remaining provisions of this Agreement
shall remain in effect.


11.6        Burden and Benefit.  This Agreement shall be binding on and inure to
the benefit of the Parties and their trustees, successors and permitted
transferees and assigns.


11.7        Singular and Plural; Gender.  Whenever used in this Agreement, the
singular shall include the plural, the plural shall include the singular, and
the neuter gender or “his” shall include the male and female as well as a trust,
firm, company, or corporation, all as the context and meaning of this Agreement
may require.


11.8        Other Acts.  The Parties shall promptly execute and deliver any and
all additional documents, instruments, notices, and other assurances, and shall
do any and all other acts and things, reasonably necessary in connection with
the performance of their respective obligations under this Agreement and to
carry out the intent of the Parties.


11.9        Other Activities.  Except as provided in this Agreement, no
provision of this Agreement shall be construed to limit in any manner the
Members’ abilities to carry on their own respective businesses or activities.


11.10      No Agency.  No provision of this Agreement shall be construed to
constitute a Member, in the Member's capacity as such, the agent of any other
Member or the Company.


11.11      Authority.  Each Member represents and warrants to the other Members
that such Member has the capacity and authority to enter into this Agreement.


11.12      Titles and Headings.  The article, section, and paragraph titles and
headings contained in this Agreement are inserted as a matter of convenience and
for ease of reference only and shall be disregarded for all other purposes,
including the construction or enforcement of this Agreement or any of its
provisions.


11.13      Amendments by Writing Only.  This Agreement may be altered, amended,
or repealed only by a writing signed by all of the Members.
 
 
23

--------------------------------------------------------------------------------

 

11.14      Time of the Essence.  Time is of the essence of every provision of
this Agreement that specifies a time for performance.


11.15      No Third Party Beneficiaries.  This Agreement is made solely for the
benefit of the Parties to this Agreement and their respective permitted
successors, transferees and assigns, and no other person or entity shall have or
acquire any right by virtue of this Agreement as a third party beneficiary or
otherwise.


11.16      Interpretation.  This Agreement shall not be construed against the
Party preparing the same, and shall be construed without regard to the identity
of the person who drafted such and shall be construed as if all Parties had
jointly prepared this Agreement and it shall be deemed their joint work product.
Each and every provision of this Agreement shall be construed as though all of
the Parties hereto participated equally in the drafting hereof. Any uncertainty
or ambiguity shall not be interpreted against any one Party.  As a result of the
foregoing, any rule of construction that a document is to be construed against
the drafting party shall not be applicable.


11.17      Exhibits. All exhibits now or hereafter attached hereto are
incorporated herein by this reference.


11.18      Miscellaneous.  This Agreement’s time periods shall be computed by
excluding the first day and including the last.  Except if otherwise
specifically noted, all periods referencing days shall be measured by calendar
days, and, if the last day in a given period falls on a weekend or legal
holiday, then the last day thereof shall be the next business day thereafter.
Except as may otherwise be specified herein, no action by a Party against
another for breach hereof is limited to breach of contract remedies.


IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of the Effective Date.


Member:
 
Member:
     
TRINITY ALPS RESOURCES, INC.
 
AMERICAN SIERRA GOLD CORP.
         
By:
/s/ Patrick A. Fagen
 
By:
/s/ Johannes Petersen
 
Patrick A. Fagen, President
   
Johannes Petersen, Chief Financial                
Officer
         
Manager:
             
AMERICAN SIERRA GOLD CORP.
               
By:
/s/ Johannes Petersen
       
Johannes Petersen, Chief Financial                
Officer
     

 
 
24

--------------------------------------------------------------------------------

 